 [image_001.gif]



 

May ____, 2013

[PIPE Investor Name]

[Address]

Attn.: [Name]

 

CONSENT TO AMENDMENT

 

Reference is made to the Registration Rights Agreement, dated as of January 9,
2013 (the “Registration Rights Agreement”), by and among Sequential Brands
Group, Inc. (the “Company”) and the persons listed on the signature pages
thereto (the “PIPE Investors”) attached hereto as Exhibit A. Capitalized terms
used in this Consent to Amendment (the “Consent to Amendment”) and not defined
herein shall have the meanings ascribed to them in the Registration Rights
Agreement.

 

Please be advised that, in connection with the commencement of an Acquisition
Event Period as defined in Section 1(b) of the Registration Rights Agreement,
the Company intends to file with the Securities and Exchange Commission (the
“SEC”) a request for withdrawal of the registration statement on Form S-1
previously filed with the SEC on May 9, 2013.

 

In accordance with Section 11(a) of the Registration Rights Agreement, the
Company hereby requests your consent, as a PIPE Investor and holder of [ ]
shares of common stock of the Company, par value $0.001, acquired in the PIPE
Transaction, as defined in the Registration Rights Agreement, to the amendment
of the Registration Rights Agreement as follows:

 

(1)The first two sentences of Section 1(a) of the Registration Rights Agreement
shall be amended and restated in their entirety to read as follows:

 

“(a) Filing. Notwithstanding anything to the contrary contained herein, the
Company shall not be obligated until July 15, 2013 (such date, the “Filing
Deadline”), to file a registration statement on any permitted form that
qualifies, and is available for, the resale of Registrable Securities, with the
Commission in accordance with and pursuant to Rule 415 promulgated under the
Securities Act (or any successor rule then in effect) (the “Shelf”). After the
Filing Deadline, the Company shall use its commercially reasonable efforts to
cause such Shelf to become effective as promptly thereafter as practicable, but
in any event not later than 90 days after the Filing Deadline if the Company
receives comments to the Shelf from the Commission (“SEC Comments”) or 30 days
after the Filing Deadline if the Company does not receive SEC Comments (such
date, the “Effectiveness Deadline”); provided, however, that the Company shall
not be obligated to file such Shelf with the Commission if the Holders of a
majority in principal amount of the Registrable Securities at the time of the
Filing Deadline consent in writing to a waiver of the Company’s obligation to
file such Shelf.”

 



 

 

 

 [image_001.gif]

 

(2)   Section 12(q) shall be amended and restated in its entirety to read as
follows:

 

“(q) Termination. The obligations of the Company and of any Holder shall
terminate with respect to the Company and such Holder as soon as such Holder no
longer holds any Registrable Securities. Notwithstanding the foregoing, this
Agreement and the obligations of the Company and of any Holder may be terminated
with the written consent of the Company and the Holders of a majority in
principal amount of the Registrable Securities.”

 

By signing the acknowledgement line below, you hereby: (a) consent to and
approve the foregoing amendments to the Registration Rights Agreement in
satisfaction of Section 11(a) thereof, (b) agree that the Registration Rights
Agreement, as amended, will govern the rights and obligations of the Company and
the PIPE Investors from the date hereof, (c) acknowledge that the foregoing
amendments shall not create any rights or remedies for the PIPE Investors, other
than those set forth in the Registration Rights Agreement, (d) agree that the
foregoing amendments shall not affect, or create any additional, rights of the
PIPE Investors to liquidated damages, except as set forth in Section 1(b) of the
Registration Rights Agreement, and (d) agree to the terms of this Consent to
Amendment.

 

This Consent to Amendment may be executed in several counterparts, each of which
shall be deemed to be an original, and all of which together shall be deemed to
be one instrument. Signed counterparts of this Consent to Amendment may be
delivered by facsimile and by scanned pdf image.

 

This Consent to Amendment and the legal relations between the parties hereto
shall be governed by and construed in accordance with the laws of the State of
New York, without regard to conflict of laws rules thereof.

 

Please countersign and mail a signed copy of this Consent to Amendment to
Sequential Brands Group, Inc., 1065 Avenue of the Americas, Suite 1705, New
York, NY 10018, Attention: Gary Klein and send by e-mail a signed copy of this
Consent to Amendment to Gary Klein at gklein@sbg-ny.com. If you have any
questions, please do not hesitate to contact Gary Klein at 646-564-2577.

 

Please execute and return this Consent to Amendment at your earliest
convenience. Thank you for your prompt attention to this matter, and we look
forward to continuing our relationship.

 

[SIGNATURE PAGE FOLLOWS]

 



 

 

  

 [image_001.gif]

 



 

[PIPE INVESTOR]

 

 

By:__________________________________

Name:

Title:

 

 

Acknowledged and agreed to
this ___ day of May, 2013

 

 

SEQUENTIAL BRANDS GROUP, INC.

 

 

 

By:_____________________________________

Name:

Title:

 

 

 

 



 

 

 

EXHIBIT A

 

 

[Please see Form of the Registration Rights Agreement, dated as of January 9,
2013, included as Exhibit 10.1 to the Current Report on Form 8-K of Sequential
Brands Group, Inc. filed with the Securities and Exchange Commission on January
11, 2013]

 



 

